Exhibit 10.49
SUPPLEMENT NO. 1 dated as of October 1, 2010 to the Guaranty dated as of
April 27, 2007 among IASIS HEALTHCARE CORPORATION (“Holdings”), certain
Subsidiaries of IASIS HEALTHCARE LLC (the “Borrower”) from time to time party
thereto and BANK OF AMERICA, N.A., as Administrative Agent.
A. Reference is made to (i) the Credit Agreement dated as of April 27, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, Bank of America, N.A., as
Administrative Agent, Swing Line Lender, Revolving L/C Issuer and Synthetic L/C
Issuer, and each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), (ii) each Secured Hedge Agreement (as
defined in the Credit Agreement) and (iii) the Cash Management Obligations (as
defined in the Credit Agreement).
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
C. The Guarantors have entered into the Guaranty in order to induce (x) the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (y) the
Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z) the
Cash Management Banks to provide Cash Management Services. Section 4.10 of the
Guaranty provides that additional Wholly Owned Restricted Subsidiaries of the
Borrower that are not Excluded Subsidiaries may become Guarantors under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty in order to induce (x) the
Lenders to make additional Loans and the L/C Issuers to issue additional Letters
of Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements and (z) the Cash Management Banks to provide Cash Management Services
and as consideration for (x) Loans previously made and Letters of Credit
previously issued, (y) Secured Hedge Agreements previously entered into and/or
maintained and (z) Cash Management Services previously provided.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 4.10 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof, except for
representations and warranties made as of a specified date, which shall be true
and correct as of such date. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations does hereby, for the benefit of the Secured Parties, their
successors and assigns, irrevocably, absolutely and unconditionally guaranty,
jointly with the other Guarantors and severally, the due and punctual payment of
the Obligations. Each reference to a “Guarantor” in the Guaranty shall be deemed
to include the New Subsidiary. The Guaranty is hereby incorporated herein by
reference.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. If any provision contained in this Supplement is held to be invalid,
illegal or unenforceable, the legality, validity, and enforceability of the
remaining provisions contained herein and in the Guaranty shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

                      BRIM HOLDING COMPANY, INC.,
as the New Subsidiary    
 
                    By:   /s/ John M. Doyle                  
 
      Name:   John M. Doyle    
 
      Title:   Chief Financial Officer    
 
                    Jurisdiction of Formation: Delaware    
 
                    Address of Chief Executive Office:             117 Seaboard
Lane, Building E             Franklin, TN 37067    
 
                    BANK OF AMERICA, N.A.,
as Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

3